COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      John Moore Services, Inc. and John Moore Renovation, LLC v. The
                          Better Business Bureau of Metropolitan Houston Inc.

Appellate case number:    01-14-00906-CV

Trial court case number: 2012-35162

Trial court:              269th District Court of Harris County

       In an order issued April 1, 2015, this Court determined that it is appropriate to refer this
appeal for resolution by mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021,
154.022(a), 154.023. This Court issued a second order on May 14, 2015, granting the parties’
request for an extension of the deadlines set by this Court’s April 1, 2015 order.
        Pursuant to the revised deadlines set by our May 14, 2015 order, the parties filed a notice
to this Court identifying the chosen mediator for this cause. In their notice, the parties requested
additional time to mediate this cause.
        This Court GRANTS the parties’ request for additional time. The deadlines set by the
court’s May 14, 2015 order are amended as follows.
       •        No later than 15 days from the date that this order is issued, the parties
       shall file with the Clerk of this Court a completed “Parties’ Notification to Court
       of Mediator.” This document can be downloaded from the forms page of the
       Court’s website at http://www.1stcoa.courts.state.tx.us.

       •       No later than 60 days from the date that this order is issued, the parties
       shall conduct the mediation.

       •       No later than two days from the conclusion of the mediation, the parties
       and the mediator shall advise the Clerk of this Court in writing whether the parties
       did or did not settle the underlying dispute, and the mediator shall file with the
       Clerk of this Court a completed “Appointment and Fee Report—Mediation” form.
       This document can be downloaded from the forms page of the Court’s website at
       http://www.1stcoa.courts.state.tx.us.

       It is so ORDERED.
Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 30, 2015